Citation Nr: 9902418	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fibromyositis of the lumbar spine.

3.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to residuals of a bilateral leg 
injury.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran had active duty for training from February 1960 
to May 1960 and active service from October 1962 to April 
1963.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in 
denying the benefits sought on appeal.  He maintains that the 
evidence he has submitted since an October 1979 Board 
decision is sufficient to reopen his claims and grant service 
connection for a nervous disorder, fibromyositis of the 
lumbar spine, and a bilateral leg injury.  Therefore, a 
favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 
7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claim files.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted to reopen the claims of entitlement to 
service connection for a nervous disorder, fibromyositis of 
the lumbar spine, and a bilateral leg injury.

FINDINGS OF FACT

1.  In October 1979, the Board denied the veterans request 
to reopen his claim of entitlement to service connection for 
a nervous disorder, on the basis that new and material 
evidence had not been presented.  The Board also denied 
claims of entitlement to service connection for fibromyositis 
of the lumbar spine and a bilateral leg injury. 

2.	Evidence submitted since the Boards October 1979 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim. 

CONCLUSIONS OF LAW

1.	The October 1979 Board decision, which denied a request to 
reopen the veterans claim of entitlement to a nervous 
disorder; and denied service connection for fibromyositis of 
the lumbar spine and a bilateral leg injury, is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).   

2.	New and material evidence has not been submitted to reopen 
the claims of entitlement to service connection for a nervous 
disorder, fibromyositis of the lumbar spine, and a bilateral 
leg injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder which was 
incurred in or aggravated in service.  38 U.S.C. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 
In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The original claim for service connection for a nervous 
disorder was denied by the RO in a July 1963 rating decision.  
That decision was predicated on a finding that a schizoid 
personality was a constitutional or developmental disorder, 
and not a disability under the law.  In October 1979, the 
Board denied a request to reopen the veterans claim for a 
nervous disorder and denied service connection for a back 
disorder and a bilateral leg injury as these disorders were 
not shown to have been incurred in or aggravated by service.  
That decision is final and may not be reopened on the same 
factual basis.  38 U.S.C.A. § 7104.

The evidence of record at the time of the October 1979 Board 
decision consisted of service medical records, a September 
1976 private medical report form Neil B. Kimerer, M.D., and 
an October 1976 private examination report from Arnold A. 
Cooperman, M.D.  

The service medical records indicated that in March 1963 the 
veteran was treated on one occasion for hyperventilation 
syndrome; also in March 1963, he was hospitalized for a 
neuropsychiatric evaluation.  At the time of the examination, 
physical and neurological examinations were found to be 
normal on admission.  Following impatient evaluation, an 
April 1963 Board of Medical Survey diagnosed the veteran with 
schizoid personality.  The veteran was separated from the 
service in April 1963, pursuant to the Boards 
recommendation.  

Dr. Kimerer, in his medical report, concluded that the 
veteran exhibited a chronic nervous disorder.  Dr. Cooperman, 
in his examination report, reported that although muscular 
weakness in the lower extremities was noted, no definite 
neurological changes relative to the inferior extremity were 
identified, and he observed that a psychophysiological 
neuromuscular reaction should be ruled out.  He diagnosed the 
veteran with chronic fibromyositis of the lumbar area.  The 
Board decision of October 1979 found that new and material 
evidence had not been submitted to warrant a reopening of the 
veterans claim for service connection for a nervous 
disorder.  The Board, in its decision, also denied service 
connection for fibromyositis of the lumbar spine and a 
bilateral leg injury as the evidence did show that these 
disorders had been incurred in or aggravated by service.  

A claim which is final may be reopened through the submission 
of new and material evidence.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

Turning then to whether the claims for service connection for 
a nervous disorder, a back injury, and a bilateral leg injury 
may be reopened, the Board notes that since the final October 
1979 Board decision, the veteran has submitted the following 
additional evidence for consideration:  (i) University of 
Oklahoma Hospitals treatment records, dated from 1966 to 
1974; (ii)  Social Security Administration medical records, 
dated from August 1976 to August 1996; (iii) duplicate 
medical report of September 1976 from Dr. Kimerer; (iv) 
duplicate private examination report of October 1976 from Dr. 
Cooperman; (v) private examination report of December 1977 
from John A. Bullen, M.D.; (v) VA hospital treatment report 
of March 1978; (vi) private examination report of June 1979 
from Dr. Bullen; (vii) and statements by the appellant and 
his attorney in support of his claim. 

Significantly, however, after carefully considering the 
evidence submitted since the last final Board decision, in 
light of evidence previously available, the Board is 
compelled to find that the veteran has not submitted evidence 
which is new and material.  In this regard, the Board would 
point out that the evidence submitted since the last final 
Board decision records the veterans complaints of nervous 
disorder, back disorder, and bilateral leg injury and 
document his contention that his symptoms began in service.  
The treatment reports, however, do not further address the 
etiology of the veterans claimed disabilities.  Although, in 
Dr. Bullens December 1977 private examination report, the 
veteran was reported to have been discharged from the service 
due to his emotional difficulties, and a March 1978 VA 
hospital report diagnosed the veteran with a back injury by 
history, such evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

While the records contain new evidence concerning treatment 
for the claimed disabilities, they do not contain an opinion 
addressing either the etiology of any these disabilities to 
include whether the appellants current disabilities are 
related to any disorder noted in service, or as to disorders 
subject to presumptive service connection, whether any such 
disorder was 10 percent disabling within one year of service.  
Hence, these medical records are not significant in the sense 
set forth in 38 C.F.R. § 3.156.

The appellant has suggested that his claimed nervous 
disorder, back disorder, and bilateral leg injury are due to 
his service.  In this regard, the Board would point out that, 
while the statements from the veteran are new, they are 
immaterial because they do not provide a competent basis upon 
which to suggest that the appellants military service caused 
or aggravated his claimed disorders.  Lay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108.  While the veteran is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Thus, he cannot provide the required medical nexus between 
any claimed nervous disorder, back disorder or bilateral leg 
injury and service, or as to disorders subject to presumptive 
service connection, whether any such disorder was 10 percent 
disabling within one year of service.  Lee v. Brown, 10 Vet. 
App. 336, 339 (1997).  Hence, his opinion is insufficient to 
reopen these claims.  

Therefore, the Board must conclude that as was the situation 
in the last final Board decision, the necessary competent 
evidence of a nexus between any claimed nervous disorder, 
back disorder, and bilateral leg injury and the veterans 
period of military service or the one year presumptive period 
for psychoses still has not been provided.  Hence, the 
evidence submitted since the last final Board decision is not 
new and material.  See Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  As such, the benefits sought on appeal must 
be denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claims.  
See Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claims, and 
an explanation why his current attempt to reopen the claims 
must fail.

The benefit of the doubt doctrine does not need to be applied 
in this case because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claims.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for a nervous 
disorder, fibromyositis of the lumbar spine, and a bilateral 
leg injury, the appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
